UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7751



ST. AUBYN SEBASTIAN GAYLE,

                Petitioner - Appellant,

          v.


GENE JOHNSON, Director, Virginia Department of Corrections,

                Defendant - Appellee.




                              No. 08-6036



ST. AUBYN SEBASTIAN GAYLE,

                Petitioner - Appellant,

          v.


GENE JOHNSON, Director, Virginia Department of Corrections,

                Defendant - Appellee.


Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cv-00681-REP)


Submitted:   April 24, 2008                 Decided:   April 28, 2008
Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


St. Aubyn Sebastian Gayle, Appellant Pro Se.  Virginia Bidwell
Theisen, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           St. Aubyn Sebastian Gayle appeals the district court’s

orders denying his motion to toll the limitation period for filing

a motion for reconsideration pursuant to Fed. R. Civ. P. 60(b) and

his motion for appointment of counsel. We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.              See Gayle v. Johnson, No.

3:05-cv-00681-REP      (E.D.   Va.   Nov.    15,   2007   &   Dec.    18,   2007).

Additionally, we deny Gayle’s motion for production of documents.*

We   dispense   with   oral    argument     because   the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




      *
      Though Gayle has filed a motion for production of documents
pursuant to the Freedom of Information Act, the Act is not
applicable to federal courts. 5 U.S.C. §§ 551(1)(B), 552(f)(1)
(2000).

                                     - 3 -